      Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 1 of 28




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 JANE DOE 1,
                                                 Civil Action No.
              Plaintiff,                         1:19-cv-03840-WMR
 v.

 RED ROOF INNS, INC., et al.,                  JURY TRIAL DEMANDED,
              Defendants.                      Pursuant to Fed. R. Civ. P. 38


      PLAINTIFF’S RESPONSE TO CC&S DEVELOPMENT, LLC’S
                     MOTION TO DISMISS

      Defendant CC&S Development, LLC (“CC&S”) owns and operates the

Microtel. SAC, Doc. 305 ¶ 193. CC&S created Kuzzins Buford, LLC, a

corporate entity with no offices, employees or independent operations to hold

the fee simple title to the Microtel. Id ¶¶ 193, 197. CC&S hired Essex Hotel

Management, LLC to manage the Microtel under CC&S’s direction. Id. ¶ 194.

“In practice CC&S owned, operated and managed the hotel,” id. ¶ 193,

including the smallest details of the Microtel’s operations. Id. ¶ 194.

The Second Amended Complaint alleges that CC&S owned, operated and ran

the day-to-day operations at the Microtel and is responsible for Plaintiff’s

injuries. CC&S’s creation of Kuzzins (its alter ego) and use of Essex (its agent)




                                         1
      Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 2 of 28




to run the hotel does not insulate it from liability from its own acts and

knowledge. There is simply no basis to dismiss CC&S.1

                           STATEMENT OF FACTS2

      Plaintiff Jane Doe 1 was trafficked at Atlanta hotels from 2011 through

2016 where she was sold for commercial sex. SAC, Doc. 305 ¶ 1. Plaintiff’s

claims against Defendant CC&S Development, LLC arise out of her trafficking

at the Microtel Inn & Suites located at 1840 Corporate Boulevard NE, Atlanta,

Georgia 30329 (“Microtel”), id. ¶ 172, which, at all relevant times was owned

and operated by CC&S. Id. ¶ 193.

      CC&S created Kuzzins, a Georgia limited liability company, id. ¶ 23, to

own the Microtel. But Kuzzins has no offices, employees, or operations

independent of CC&S and CC&S owns, operates and manages the Microtel. Id.

¶ 193. Through Kuzzins, CC&S hired Essex to manage the Microtel. Id. ¶ 194.

Through hundreds of emails CC&S directed and ratified the day-to-day

operations of the Microtel including: requiring crime reports be sent directly to



1 The Court has already stayed this case during the pendency of Plaintiff’s
appeal of the Court’s April 13, 2020 orders on Motions to Dismiss. The Court’s
decision to stay this and related cases was a sound one, as the resolution of
Plaintiff’s appeal has the potential to moot or require the reconsideration of the
issues now before the Court.
2 Unless otherwise noted, pin citations to record refer to the page number

affixed in the Court’s CM/ECF heading and not to the numbers appearing in
document footers.
                                         2
      Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 3 of 28




CC&S; closely monitoring security protocols, security devices, armed security

and procedures; supervision of specific employees and employee pay and bonus

decisions; requiring approval of remodeling and maintenance details such as

the height of bathroom backsplashes and the color of furniture finishes;

preapproval for purchases; and, routine maintenance such as pressure washing

and landscaping. Id. ¶ 201. CC&S benefited financially from the operation of

the Microtel, including from the room revenue generated from Plaintiff’s sex

trafficking. Id. ¶ 196.

      As the owner and operator of the Microtel, CC&S had, at a minimum,

constructive knowledge of crimes there, including sex trafficking. Id. ¶¶ 188–

89. Specific facts, the truth of which must be assumed at this stage, make this

inference more than plausible. Microtel employees and managers knew of and

assisted the sex trafficking ventures that operated there. Id. ¶ 175. For

example, Microtel front desk employees acted as “look outs” and called Jane Doe

1’s trafficker to alert him to police presence. Id. And Jane Doe’s 1 trafficker

(and others) used the computer in the lobby to post advertisements for

commercial sex—all in full view of Microtel employees. Id. ¶ 176.

      When at the Microtel, Plaintiff’s presence and physical appearance to

Microtel employees was suggestive of sex trafficking and dispelled any notion of

prostitution alone. Bruises and other evidence of physical beatings often

                                         3
      Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 4 of 28




covered Plaintiff; she also appeared malnourished and sleep deprived and had

poor hygiene. Id. ¶ 183. Her failure to make eye contact, her lack of control of

any money, and close surveillance by her trafficker were all well-known signs of

trafficking. Id. Other signs of trafficking were also inescapable to hotel staff:

the excessive linens brought to her hotel room by Microtel housekeeping staff,

the trash can overflowing with condoms, and a volume of cell phones that far

outpaced the number of guests. Id. ¶ 184–86.

      And trafficking at the Microtel was not sporadic; it was constant, open

and obvious. Id. ¶ 175. For example, Plaintiff was trafficked out of the Microtel

more than 20 separate times, sometimes for two weeks at a time. Id. ¶ 172.

Other victims, including Jane Doe 2 and Jane Doe 3, were sometimes trafficked

out of the Microtel with her. Id. ¶ 173. Buyers of commercial sex, at least 10

men per day—just for Jane Doe 1—appeared, stayed for a brief time, and then

left. Id. ¶ 174. The overall volume of foot traffic to the Microtel far exceeded

this number, given the multiple victims present. Id. In sum, the presence of

other traffickers, multiple victims, and the sheer number of buyers of

commercial sex suggested to anyone present the likelihood of trafficking, not

prostitution. Id.

      And CC&S knew or should have known of the prevalence of sex

trafficking at hotels in Atlanta and of its warning signs. Id. ¶¶ 190–92. The

                                         4
      Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 5 of 28




Microtel’s own publicly available online reviews, and multiple arrests at the

hotel, put CC&S on notice of the sex trafficking ventures operating there. Id.

¶ 187–89. Indeed, for a period while Plaintiff was trafficked, the Microtel’s

entire third floor was controlled by Quintavious Obie, a sex trafficker criminally

convicted under the TVPRA who was sentenced to 21 years in United States v.

Obie, 1:18-cr-0007-ODE. Id. ¶¶ 177–82. Obie trafficked seven or more victims

from the Microtel third floor, and Microtel employees knew of and facilitated

Obie’s control. Id.¶ 179.

      CC&S knowingly benefitted from Plaintiff’s trafficking by receiving a

percentage of the revenue generated by Microtel’s operation, including the

rooms in which Plaintiff was trafficked. Id. ¶¶ 196, 421. CC&S participated in

the sex trafficking venture by providing the location for it. Id. ¶¶ 422–26.

                            PROCEDURAL HISTORY

      Plaintiff filed her original complaint on August 26, 2019 and the Amended

Complaint on November 21, 2019, asserting claims arising out of sex trafficking

at eight different hotel locations in the Atlanta area. Plaintiff named both local

owners and operators and the associated corporate hotel brands. Given the

limited publicly available information, the complex corporate structure, and use

of shell corporations within hotel groups, the Amended Complaint named

around twenty-nine defendants. Doc. 87.

                                        5
      Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 6 of 28




      On February 7, 2020, the Court held a hearing on all the pending motions

to dismiss. At that hearing, the Court announced that it was dismissing

Plaintiff’s claims against certain corporate brand defendants. Doc. 248. By

Order entered April 13, 2020, the Court dismissed the franchise defendants,

struck portions of the Amended Complaint, and directed Plaintiff to replead her

claims. Doc. 282. Plaintiff sought entry of a Rule 54(b) judgment, which the

Court granted on May 6, 2020. Doc. 295. The Court stayed discovery but

directed Plaintiff proceed with filing the SAC and permitted defendants to file

motions for judgment on the pleadings. Doc. 294. Plaintiff timely filed her SAC

on May 8, 2020, narrowing her claims to four hotels and fourteen defendants.

              ARGUMENT AND CITATION OF AUTHORITY

      At the motion to dismiss stage, the Court must assume the truth of the

complaint’s factual allegations and construe the facts “in the light most

favorable to the plaintiff.” Michel v. NYP Holdings, Inc., 816 F.3d 686, 707

(11th Cir. 2016). Still, “no part of the Twombly-Iqbal pleading standard

requires a plaintiff to provide evidence for the factual allegations in a complaint

before they are ‘entitled to the assumption of truth’ at the motion-to-dismiss

stage.” Hi-Tech Pharms., Inc. v. HBS Int’l Corp., 910 F.3d 1186, 1197 (11th Cir.

2018) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1940 (2009)).

When reviewing the complaint, the district court “must consider the complaint

                                         6
      Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 7 of 28




in its entirety ... whether all of the facts alleged, taken collectively … not

whether any individual allegation, scrutinized in isolation, meets the standard”

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322-23 (2007) (post-

Twombly).

I.    Plaintiff alleged a prima facie case of personal jurisdiction over
      CC&S that CC&S did not rebut.

      CC&S moves to dismiss the SAC for lack of personal jurisdiction. CC&S’s

argument is based entirely on ignoring the well-pled allegations of the SAC.

For example, without any supporting affidavit or evidence, CC&S asserts that

“CC&S does not own or manage the Microtel Atlanta.” Doc. 368–1 at 7. But the

SAC alleges exactly the opposite, Doc. 305 ¶ 193, and Plaintiff’s unrebutted

allegations must be accepted as true. Because Plaintiff has alleged a prima

facie case of personal jurisdiction over CC&S for its ownership and operation of

a hotel in Georgia, CC&S’s motion should be denied.

      A plaintiff seeking to obtain jurisdiction over a nonresident defendant

initially need only allege sufficient facts to make out a prima facie case of

jurisdiction. Posner v. Essex Ins. Co., 178 F.3d 1209, 1214 (11th Cir. 1999). If

the defendant challenging jurisdiction files affidavits in support of his position,

only then does the plaintiff bear the burden of submitting an affidavit

supporting jurisdiction. Id.; see Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir.

1990) (holding that even when a defendant submits evidence supporting his
                                          7
      Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 8 of 28




jurisdictional position, we still accept the facts alleged in the complaint as true,

to the extent they are uncontroverted by the defendant’s affidavits) (internal

quotations and citations omitted).

      Plaintiff alleged that, during the relevant time period, CC&S owned,

operated, and directed the day-to-day activity at an Atlanta, Georgia hotel.

Doc. 305 ¶¶ 193–94. The Microtel is located at 1840 Corporate Boulevard NE,

Atlanta, Georgia 30329. Id. ¶ 172. The SAC describes how CC&S travelled to

Atlanta, Georgia and “personally inspected the property and directed Essex to

replace specific items such as trash can lids, fix a bold on an ice machine, and

dust behind vending machines.” Id. ¶ 201. CC&S sent hundreds of emails

directing day-to-day activities of operating the Microtel hotel. Id. ¶ 200.

      “A federal court sitting in diversity undertakes a two-step inquiry in

determining whether personal jurisdiction exists: the exercise of jurisdiction

must (1) be appropriate under the state long-arm statute and (2) not violate the

Due Process Clause of the Fourteenth Amendment to the United States

Constitution.” Diamond Crystal Brands, Inc. v. Food Movers Int'l, Inc., 593

F.3d 1249, 1257–58 (11th Cir. 2010). The facts of the SAC more than establish

that CC&S is subject to personal jurisdiction because CC&S transacts business

in Georgia under Georgia’s long-arm statute. Am. Coll. Connection, Inc. v.

Berkowitz, 332 Ga. App. 867, 869 (2015); see O.C.G.A. § 9-10-91 (Georgia’s long

                                         8
      Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 9 of 28




arm statute).

      Georgia courts have made clear that a nonresident defendant’s physical

presence in Georgia is not required for personal jurisdiction. That’s because

“Georgia allows the assertion of long-arm jurisdiction over nonresident

defendants based on ‘business conducted through postal, telephonic,

and Internet contacts.’ Berkowitz, 332 Ga. App. at 871 (emphasis in original);

Aero Toy Store, LLC v. Grieves, 631 S.E. 2d 734, 739 (Ga. Ct. App. 2006)

(“Factors such as regularly doing or soliciting business, or deriving substantial

revenue from goods or services, in this state may, however, also be relevant in

determining whether sufficient minimum contacts exist for the purpose of

supporting specific jurisdiction, where such activities relate to the suit at

hand.”).

      CC&S’s hundreds of emails, directing minute details of operating the

Microtel are sufficient to establish that CC&S was transacting business in

Georgia pursuant to the long-arm statute. And that business is the very

business that Plaintiff alleges caused her injury. See Doc. 305 ¶ 172 (Jane Doe

1 was trafficked out of hotel rooms at the Microtel Inn & Suites in Atlanta,

Georgia). Plaintiff also alleged that CC&S derived revenue from operation of

the Microtel in Georgia. Id. ¶ 196. Because CC&S purposefully availed itself of

the privilege of doing business in Georgia, it also has minimum contacts

                                         9
        Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 10 of 28




sufficient to satisfy due process. Diamond Crystal Brands, 593 F.3d at 1274

(observing that Georgia has a “manifest interest in providing effective means of

redress for its residents” and Georgia’s interest in exercising jurisdiction would

often justify “serious burdens” on a nonresident defendant.).

II.     The Second Amended Complaint is Not a Shotgun Pleading.

        While the Eleventh Circuit disapproves of shotgun pleadings and affirms

dismissals on that basis, the SAC does not fit any description of a prohibited

shotgun pleading recognized by the Eleventh Circuit. In Weiland v. Palm

Beach County Sheriff’s Office, the Eleventh Circuit described four general

categories of shotgun pleadings. 792 F.3d 1313, 1322–23 (11th Cir. 2015). Not

one describes Plaintiff’s SAC. Though none of these categories apply to the

SAC, CC&S still seeks dismissal of the SAC as an impermissible shotgun

pleading, because—it claims—the SAC includes “mass-incorporated

paragraphs” and seeks to lump together the three corporate owners and

managers of the Microtel. Doc. 368–1 at 13. CC&S is wrong on both fronts.

      A. The incorporation of other paragraphs by reference does not
         render the SAC a shotgun pleading.

        Federal Rule of Civil Procedure 8(a)(2) requires only that a complaint

provide “a short and plain statement of the claim showing” entitlement to relief.

Neither detailed factual allegations nor “technical forms of pleading . . . are

required.” Crowe v. Coleman, 113 F.3d 1536, 1539 (11th Cir. 1997). The SAC
                                         10
     Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 11 of 28




asserts claims arising out of trafficking at four hotels—Microtel, Suburban

Extended Stay, Smyrna Red Roof Inn, and Atlanta Red Roof Inn—and its

factual allegations are organized by hotel location. For example, Part IV

describes trafficking at the Microtel including specific factual allegations

against CC&S. Plaintiff incorporated only the facts relating to the Microtel into

the SAC’s Counts against CC&S, a point CC&S admits. E.g., Doc. 368–1 at 13

(citing SAC, Doc. 305 ¶¶ 410 (TVPRA count incorporating Part IV); 435

(negligence count incorporating Part IV; 398, 418 (Georgia RICO counts

incorporating Part IV and paragraphs specific to RICO counts). Far from

rendering it impossible to discern “which allegations of fact are intended to

support which claims of relief,” id., this means each substantive count

specifically identifies the factual allegations supporting it.

      In any case, CC&S is also wrong about the permissibility of pleading facts

against multiple defendants. Allegations against defendants collectively can

“be fairly read to aver that all defendants are responsible for the alleged

conduct.” Kyle K. v. Chapman, 208 F.3d 940, 944 (11th Cir. 2000). Ample

authority confirms that this remains the standard post Twombly and Iqbal.

E.g., Crespo v. Coldwell Banker Mortg., 599 F. App’x 868, 872 (11th Cir. 2014)

(applying Iqbal); FTC v. Hornbeam Special Situations, LLC, 308 F. Supp. 3d

1280, 1288 (N.D. Ga. 2018) (rejecting argument that group pleading rule did not

                                         11
     Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 12 of 28




apply following Iqbal); see also Quality Auto Painting Ctr. of Roselle, Inc. v.

State Farm Indem. Co., 917 F.3d 1249, 1275 (11th Cir. 2019) (reversing

dismissal based on alleged “group pleading” because “Defendants” was

permissibly defined to “mean each and every Defendant named in the caption

above.”)

      Nor is Judge Boulee’s decision, Clifford v. Federman, 1:18-CV-01953, to

the contrary. There, the plaintiff’s complaint fell squarely in the first category,

incorporating the “vast majority” of preceding paragraphs into each of fifty-two

counts. Id. at 5. Further, alleging a “diabolical” fraud, the Clifford plaintiff

asserted claims against forty-two defendants and ignored the Court’s

admonition to correct the deficiency. Id. at 2, 5. By contrast, Plaintiff’s claims

against CC&S arise out its ownership, operation, and management (along with

Kuzzins and Essex) of the Microtel. And unlike the Clifford defendants, CC&S

cannot feign ignorance or confusion about Plaintiff’s claims against it because

all knowledge and actions of Microtel employees are imputable to CC&S.

   B. The SAC’s agency allegations are sufficient at the pleadings stage
      to state a claim against CC&S for the acts, omissions and
      knowledge of Microtel employees.

      CC&S seeks dismissal based on its unsupported contention that it had no

relationship with Microtel employees. But CC&S’s motion should be denied,

because the SAC alleges that CC&S owned, operated and managed the

                                         12
     Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 13 of 28




Microtel, and hired Essex (the company that employed Microtel staff) and that

CC&S directed those Microtel employees in their day-to-day activities. And at

the pleading stage, Plaintiff’s allegations must be accepted as true and all

reasonable inferences made in Plaintiff’s favor. Indeed, the SAC specifically

alleges facts supporting an inference that CC&S is responsible for the actions of

Kuzzins and Essex as its agents and/or alter egos. Doc. 305 ¶¶ 193–94, 200

(“Kuzzins is an alter ego of CC&S”), (“Essex is an agent of CC&S”), 201 (“CC&S

exercised an ongoing and systemic right of control over Essex and Kuzzins at

the Microtel, including exercising control over how Essex and Kuzzins

conducted their daily business.”); 428–29.

      Agency allegations, like these, are sufficient at a motion to dismiss stage,

as the existence of agency relationship involves fact questions ill-suited to

resolution on the pleadings, particularly where facts lie in the defendants’

control. Amin v. Mercedes-Benz USA, LLC, 349 F. Supp. 3d 1338, 1357 (N.D.

Ga. 2018); Pizza K, Inc. v. Santagata, 249 Ga. App. 36, 37 (2001) (a franchisor

remains liable for acts of a franchisee who is “a mere agent or alter ego of the

franchisor”). As the owner and party that retained liability, CC&S cannot

escape liability through corporate shell games nor can it complain that it does

not have “adequate notice of the claims against it.” Doc. 368–1 at 12.

      Accepting as true the allegations of the SAC, CC&S managed the day-to-

                                        13
     Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 14 of 28




day operations of the Microtel, including the employees who worked there. Doc.

305 ¶¶ 194, 201. In fact, CC&S directed the work on the ground at the Microtel

in Atlanta including details like managing specific employees, parking lot

maintenance, how to organize the personnel files, and safety and security

protocols. CC&S personally inspected the hotel property in Atlanta, Georgia,

directing specifics such as instructions to replace trash can lids, fix a bolt on an

ice machine and to dust behind the vending machines. Id. ¶ 201(h). CC&S is

responsible for the actions of these Microtel employees. See O.C.G.A. § 51-2-2

(“[a] person shall be liable for torts committed . . . in the prosecution and within

the scope of his business”).

      CC&S asserts that it is not responsible for “unidentified hotel workers”

because the alleged torts arise from “purely personal motives.” Doc. 368–1 at

13. But CC&S does not cite any paragraph of the SAC for that assertion.

Indeed, the SAC does not allege any personal benefit—and the SAC alleges that

CC&S benefited from the Microteel employees’ rental of rooms in which

Plaintiff and other victims were trafficked, a job clearly in the scope of

employment for Microtel employees. In any event, dismissal on these grounds

at the pleadings stage would be erroneous because even if a personal motive

were alleged, Plaintiff also alleged a benefit to CC&S. “Whether the [corporate

defendant’s] agents’ acts or omissions were committed within the scope of their

                                         14
       Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 15 of 28




employment is a question of fact. To be acting within his employment, the

agent first must have intended his act would have produced some benefit to the

corporation or some benefit to himself and the corporation second.” United

States v. Gold, 743 F.2d 800, 822-23 (11th Cir. 1984) (emphasis added).

III.   Plaintiff has alleged CC&S’s liability under the TVPRA.3

       Under CC&S’s theory of the TVPRA, a civil plaintiff must carry the same

burden of proof as if she were prosecuting a crime. That argument fails for at

least two reasons: It runs afoul of Congress’s intent in creating the TVPRA’s

civil remedy, 18 U.S.C. § 1595, and it ignores the SAC’s well-pled facts.

    A. Plaintiff’s TVPRA claim is subject to a civil—rather than
       criminal—liability standard.

       Originally passed as a criminal statute, Congress amended the TVPRA in

2003 to give victims a civil cause of action “against the perpetrator” of a

violation of certain criminal provisions. 18 U.S.C. § 1595(a). In 2008, Congress

expanded the civil action by allowing victims to sue not only the criminal

perpetrator, but also “whoever knowingly benefits, financially or by receiving

anything of value from participation in a venture which that person knew or

should have known has engaged in an act in violation of this chapter[,].” Id.

       This expansion of civil liability includes CC&S, because it (1) knowingly


3As noted above, the interpretation the TVPRA’s civil cause of action is on
appeal before the Eleventh Circuit.
                                        15
      Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 16 of 28




benefits (2) from participation in a venture and it (3) knew or should have

known the venture “engaged in an act in violation of this chapter.” Id.4

Because Congress intended § 1595(a) to be a broad remedial provision “it is

possible for a defendant to be civilly liable without having violated any of the

criminal portions of the TVPA.” Ricchio v. Bijal, Inc., 424 F. Supp. 3d 182, 194

(D. Mass. 2019).

    B. The SAC alleges that CC&S benefited from Plaintiff’s trafficking.

      The “knowing benefit” element is satisfied by the rental of a room.

Ricchio v. McLean, 853 F.3d 553, 556 (1st Cir. 2017) (knowing benefit satisfied

by room rental); M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959,

964 (S.D. Ohio 2019) (same); H.H. v. G6 Hosp., LLC, No. 2:19-CV-755, 2019 WL

6682152, at *2 (S.D. Ohio 2019) (same); A.B. v. Marriott Int'l, Inc., No. CV 19-

5770, 2020 WL 1939678, at *15 (E.D. Pa. Apr. 22, 2020)(same). For example,

showing that the defendant had a financial stake in the success of the hotel, or

even renting a single room for a short period could constitute a “benefit” within

the meaning of the statute. Ricchio v. Bijal, 386 F. Supp. 3d at 131 (even a de

minimis benefit is sufficient).

      The SAC easily satisfies that standard. Specifically, it alleges that


4 Although it is not a requirement under § 1595(a) that CC&S have any
particularized knowledge of the Plaintiff’s trafficking or knowledge of a specific
instance of force, fraud, or coercion, Plaintiff has so alleged. See infra, III.B.
                                        16
      Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 17 of 28




“CC&S . . . controlled the operation of, and [was] inextricably connected to the

renting of rooms at the Microtel,” id. ¶ 195, and thereby “benefited financially

from” the Microtel’s operation, “including from the room revenue generated

from Plaintiff’s sex trafficking.” Id. ¶ 196. Plaintiff alleged that CC&S

accepted this benefit knowing the money was exchanged to provide a venue for

the sex trafficking venture that victimized Plaintiff. Id.¶ 426. This is all the

statute requires to establish a benefit.

    C. The SAC alleges that CC&S “participated in a venture” in
       violation of the TVPRA.

       CC&S argues that the SAC does not adequately allege that CC&S

“participated in a venture,” but it wrongly imposes elements of a criminal

violation onto the civil cause of action. That is not the standard for civil

liability, and Plaintiff has alleged facts sufficient for the applicable standard.

       First, by the statute’s express terms, contrary to CC&S’s argument, the

TVPRA’s definition of “participation in a venture” in its criminal provisions, 18

U.S.C. § 1591(e)(4),5 does not limit a civil cause of action under § 1595. Section

1591’s definitions apply only to that section; the definition section begins, “In

this section . . . .” Id. § 1591(e).

       Second, interpreting the statute’s plain language differently would render


518 U.S.C. § 1591(e)(4) states: “The term ‘participation in a venture’ means
knowingly assisting, supporting, or facilitating a violation of subsection (a)(1).”
                                           17
       Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 18 of 28




much of § 1595(a) meaningless and thereby violate the canon of statutory

construction that prohibits “adopt[ing] an interpretation that would render a

term meaningless.” Darrisaw v. Penn. Higher Educ. Assistance Agency, 949

F.3d 1302, 1306 (11th Cir. 2020). Importing the definition of “participation in a

venture” from § 1591—which requires that a defendant act “knowingly”—would

leave Congress’s addition of the words “should have known” in § 1595(a)

without meaning.

       While CC&S contends the standard is one of reckless disregard, Doc. 368–

1 at 21, the statute’s plain language dispels this argument. Reckless disregard,

which denotes conscious indifference,6 is a higher standard than “knew or

should have known,” as used in 18 U.S.C. § 1595(a), which denotes negligence.

“[K]new or should have known in the exercise of ordinary care” is the well-

established knowledge standard of negligence, also referred to as “constructive

knowledge.” Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1497 (11th

Cir. 1985). Put differently, constructive knowledge is the “[k]nowledge that one

using reasonable care or diligence should have,” it is therefore the knowledge

law “attribute[s] . . . to a given person.”7 The legal standard applicable to

§ 1595, therefore, presents a classic jury question: whether a reasonable person



6   RECKLESS DISREGARD, Black’s Law Dictionary (11th ed. 2019).
7   CONSTRUCTIVE KNOWLEDGE, Black’s Law Dictionary (11th ed. 2019).
                                         18
     Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 19 of 28




in a CC&S’s position, using reasonable care and diligence, should have known

that it was profiting from sex trafficking. Courts considering this standard

under the TVPRA have overwhelmingly applied a negligence standard. M.A.,

425 F. Supp. 3d at 966; H.H., 2019 WL 6682152, at *3.

      To the extent that CC&S argues the benefit it received must have been

received “because of” the facilitation of sex trafficking—it was. “CC&S

participated in the sex trafficking ventures at the Microtel by providing the

venue, the physical location where Plaintiff’s sex trafficking was allowed to

occur.” Doc. 305. ¶ 426. And Microtel employees both knew of the trafficking

ventures and helped them operate and evade police by acting as “look outs”—all

of which lined Microtel’s pockets in additional room rental revenue. Id. ¶¶ 175

(employees), 196 (rental revenue), 426 (venue). Plaintiff’s sex traffickers chose

the Microtel, paid the Microtel, from which CC&S earned revenue because, and

only because, they were allowed to operate sex trafficking ventures there.

   D. The SAC plausibly alleges that CC&S knew or should have known
      of sex trafficking ventures at the Microtel.

      Read in a light most favorable to Plaintiff, the SAC plausibly alleges

CC&S’s knowledge of the sex trafficking ventures that harmed Plaintiff. The

knowledge of Microtel employees was the knowledge of CC&S, including the

employees who alerted traffickers—including Jane Doe 1’s trafficker—when

police were at the hotel and allowed a known sex trafficker to control the
                                        19
     Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 20 of 28




Microtel’s entire third floor. Id. ¶¶ 175, 178. Unwitting visitors unlucky

enough to book a room at the Microtel observed the open and obvious crime,

including prostitution and other signs of sex trafficking. Id. ¶ 187. Microtel

employees (and therefore CC&S) observed the sheer volume of men—buyers—

coming and going and the open use of the lobby computer to advertise for

commercial sex, all indicative of sex trafficking. Id. ¶¶ 174, 176.

      The SAC alleges that a sex trafficker was convicted of sex trafficking after

trafficking seven or more women at a time for sex from the third floor of the

Microtel, which the sex trafficker controlled to such an extent that “Microtel

employees only rented rooms on the third floor with [the sex trafficker’s] prior

permission.” Doc. 305 ¶¶ 177–79. These allegations more than support an

inference that sex trafficking is so essential to Microtel’s business that its

employees gave deference to Obie, and other sex traffickers operating there.

      Finally, CC&S argues that “[t]he mere fact that prostitution may have

been going on is insufficient” to allege knowledge of sex trafficking. Doc. 368–1

at 19. CC&S is wrong for two reasons. First, prostitution is a crime in

Georgia,8 and CC&S’s knowledge of prostitution, without more, at the Microtel



8O.C.G.A. § 16-6-9 (“A person, 18 years of age or older, commits the offense of
prostitution when he or she performs or offers or consents to perform a sexual
act, including, but not limited to, sexual intercourse or sodomy, for money or
other items of value.”)
                                         20
     Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 21 of 28




is sufficient to allege Plaintiff’s claims for violation of Georgia RICO and

negligence. The SAC alleges that CC&S “kept a place of prostitution” in

violation of O.C.G.A. § 16-6-10, and that CC&S “engaged in pimping” in

violation of O.C.G.A. § 16-6-11(5). Doc. 305 ¶¶ 215–18. Both keeping a place of

prostitution and pimping constitute racketeering. Id. ¶¶ 216, 218. And

allegations that Microtel employees knew of and assisted in prostitution—

criminal activity on its premises—are sufficient to allege CC&S’s violation of its

duty of care to keep its premises safe. Id. ¶ 436–47.

      Second, to the extent CC&S argues that Plaintiff must allege force, fraud,

or coercion under the TVPRA to allege sex trafficking, the SAC does just that.

Implicit in CC&S’s argument is the presumption that while both involve

criminal commercial sex acts, “prostitution” is consensual and therefore

distinguishable from “sex trafficking.”9 But it beggars belief that CC&S’s

knowledge of consensual criminal commercial sex at the Microtel would fail to

give rise to CC&S’s knowledge of (or that it should have known of) forced

criminal commercial sex there.

      In any event, the SAC specifically alleges facts—known to Microtel

employees and CC&S—showing that Plaintiff was subject to force, fraud, and


9 As defined under Georgia law, prostitution is not limited to voluntary acts, but
includes one who “performs or offers or consents to perform to a sexual act . . ..
for money or other items of value.” O.C.G.A. § 16-6-9.
                                         21
     Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 22 of 28




coercion. At the Microtel, the bruises covering Plaintiff evidenced physical

beatings by her trafficker, but she was also malnourished and sleep deprived.

Id. ¶ 183. Plaintiff was monitored by her traffickers, id., and when Microtel

employees wanted to warn of police presence, they called Plaintiff’s trafficker—

not Plaintiff. Id. ¶ 175. Plaintiff failed to make eye contact with employees and

lacked money and lacked control over money. Id. ¶ 183. The absence of money

is particularly indicative of trafficking—even if one could presume any person

would voluntarily engage in 10 commercial sex transactions per day, that

person would have or control money, unlike Jane Doe 1. Further, the sheer

number of buyers, at least 10 per day, along with the overflowing trash can of

condoms are further suggestive of force, fraud or coercion. Id. ¶¶ 174, 184.

These allegations all support a reasonable inference that Plaintiff was under

her trafficker’s control, and Microtel had—at a minimum—every reason to

know it.

      Whether a factfinder ultimately decides these facts are sufficient to show

CC&S’s constructive knowledge of sex trafficking is yet to be determined, but at

the pleadings stage, Plaintiff is entitled to all reasonable inferences. Plaintiff

has alleged each element of a claim for TVPRA’s civil cause of action, and

CC&S’s motion should be denied.




                                         22
      Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 23 of 28




IV.   The Amended Complaint States Claims Under Georgia RICO.

      CC&S’s argument that corporations cannot be held liable unless the crime

is authorized by the board of directors or a managerial official, Doc. 368–1 at 23,

fails because that is the standard for corporate criminal liability set forth in

O.C.G.A. § 16-2-22. It does not govern this civil RICO case.

      In fact, in Williams General Corporation v. Stone, 632 S.E.2d 376 (Ga.

2006), the Georgia Supreme Court rejected the exact argument CC&S now

makes. After noting that it had “not previously applied O.C.G.A. § 16-2-22 or

any other criminal statutes to civil suits brought by individuals,” the Court

confirmed that “O.C.G.A. § 16-2-22 does not pertain to civil suits brought under

the Georgia civil RICO Act.” Id. at 378. CC&S’s argument therefore fails

because it depends upon a standard which does not apply to civil RICO cases.

      Additionally, although CC&S contends that Plaintiff insufficiently alleged

a conspiracy, CC&S ignores that—as members of conspiracies to violate RICO—

they are responsible for all acts committed in furtherance of the criminal

endeavor. Pasha v. State, 616 S.E. 2d 135, 138 (Ga. Ct. App. 2005). A person

engages in a RICO conspiracy “if they knowingly and willfully join a conspiracy

which itself contains a common plan or purpose to commit two or more

predicate acts.” Cotman v. State, 804 S.E. 2d 672, 684 (Ga. Ct. App. 2017).

There is “no requirement” that a defendant “personally commit[] the underlying

                                         23
     Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 24 of 28




predicate offenses,” only that some member of the conspiracy do so. Pasha, 616

S.E. 2d at 138.

      Here, it is clear that Plaintiff has alleged acts of racketeering activity

against CC&S. For example, a person commits the offense of trafficking an

individual for sexual servitude, itself a predicate act, when the person

knowingly benefits financially or receives anything of value from the sexual

servitude of another. O.C.G.A § 16-5-46(c)(3). Plaintiff alleges that CC&S

benefitted financially from her sexual servitude. Doc. 305 ¶¶ 209–10. Financial

gain, meanwhile, is sufficient to link acts of racketeering activity into a pattern.

Overton v. State, 671 S.E. 2d 507, 517-18 (Ga. Ct. App. 2008).

      And a corporation has liability for sexual servitude if any of its agents

knew or should have known that the illegal activity was occurring. O.C.G.A

§ 16-5-46(j). As described above, Plaintiff alleges that CC&S knew or should

have known of the illegal activity and alleges specific facts supporting that

actual or constructive knowledge. See supra III.D.

V.    Plaintiff’s Negligence Claims are Timely.

      This Court should not dismiss Plaintiff’s negligence claims against CC&S

based on the statute of limitations because Plaintiff’s claims were tolled and are

therefore timely. “A dismissal for failure to state a claim on statute of

limitations grounds is appropriate ‘only if it is apparent from the face of the

                                         24
     Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 25 of 28




complaint that the claim is time-barred.’” United State ex rel. Hunt v. Cochise

Consultancy, Inc., 887 F.3d 1081, 1085 (11th Cir. 2018) (quoting La Grasta v.

First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004)). A statute of

limitation bar is an affirmative defense, which plaintiffs are not required to

negate in their complaint. La Grasta, 358 F.3d at 845.

      CC&S insists that because the statute of limitation for a negligence claim

is two years, see O.C.G.A. § 9-3-33, Plaintiff’s negligence claims are time-barred.

It fails to recognize, however, that O.C.G.A. § 9-3-99 tolled the negligence

limitations period for six years because Plaintiff’s claims arise out of crimes

committed against her. Plaintiff therefore had eight years to timely assert her

negligence claim. Section “9-3-99 provides for tolling as to ‘any cause of action

in tort’ brought by a crime victim that ‘arises out of the facts and circumstances

relating to the commission of such alleged crime[.]’.” Harrison v. McAfee, 788

S.E.2d 872, 876 (Ga. Ct. App. 2016) (quoting O.C.G.A. § 9-3-99). Similarly,

Plaintiff is the “victim of [] alleged crime[s],” at CC&S’s hotel and her cause of

action “arises out of the facts and circumstances relating to the commission of

such alleged crime[s].” O.C.G.A. § 9-3-99. The limitation period for her

negligence claim was tolled for six years because no prosecution of those crimes

has yet become final, nor has the time elapsed to pursue a prosecution for those

crimes.

                                         25
     Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 26 of 28




     Respectfully submitted this 11th day of September, 2020.

                                          /s/ Tiana S. Mykkeltvedt
                                          John E. Floyd
                                          Georgia Bar No. 266413
                                          floyd@bmelaw.com
                                          Manoj S. Varghese
                                          Georgia Bar No. 734668
                                          varghese@bmelaw.com
                                          Tiana S. Mykkeltvedt
                                          Georgia Bar No. 533512
                                          mykketlvedt@bmelaw.com
                                          Amanda Kay Seals
                                          Georgia Bar No. 502720
                                          seals@bmelaw.com
                                          Michael R. Baumrind
                                          Georgia Bar No. 960296
                                          baumrind@bmelaw.com

BONDURANT, MIXSON & ELMORE, LLP
1201 West Peachtree Street, N.W., Suite 3900
Atlanta, GA 30309
(404) 881-4100 – Telephone
(404) 881-4111 – Facsimile
                                         Jonathan S. Tonge
                                         jtonge@atclawfirm.com
                                         Georgia Bar No. 303999
                                         Patrick J. McDonough
                                         Georgia Bar No. 489855
                                         pmcdonough@atclawfirm.com
                                         Trinity Hundredmark
                                         Georgia Bar No. 140808
                                         thundred@atclawfirm.com
ANDERSEN, TATE & CARR, P.C.
One Sugarloaf Centre
1960 Satellite Boulevard, Suite 4000
Duluth, Georgia 30097
(770) 822-0900 – Telephone
(770) 822-9680 – Facsimile
                                   Attorneys for Plaintiff Jane Doe 1
                                     26
     Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 27 of 28




                              CERTIFICATION

     The undersigned counsel hereby certifies that PLAINTIFF’S

RESPONSE TO CC&S DEVELOPMENT, LLC’S MOTION TO DISMISS

was prepared using 13-point Century Schoolbook font and complies with the

margin and type requirements of this Court, per L.R. 5.1 (N.D. Ga.).

     This 11th day of September, 2020.

                                           /s/ Tiana S. Mykkeltvedt
                                           Tiana S. Mykkeltvedt
                                           Georgia Bar No. 533512




                                Rule 5.1 Certificate
     Case 1:19-cv-03840-WMR Document 384 Filed 09/11/20 Page 28 of 28




                        CERTIFICATE OF SERVICE

      I hereby certify that on September 11, 2020, I served a true and correct

copy of PLAINTIFF’S RESPONSE TO CC&S DEVELOPMENT, LLC’S

MOTION TO DISMISS using the Court’s CM/ECF system, which will

automatically email the document to all counsel of record.



      This 11th day of September, 2020.


                                            /s/ Tiana S. Mykkeltvedt
                                            Tiana S. Mykkeltvedt
                                            Georgia Bar No. 533512




                            Certificate of Service Page 1
